759 N.W.2d 876 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Elizabeth Ann EDENSTROM, Defendant-Appellee.
Docket No. 137390. COA No. 277291.
Supreme Court of Michigan.
February 4, 2009.

Order
On order of the Court, the application for leave to appeal the August 5, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
HATHAWAY, J., not participating. Justice HATHAWAY recuses herself and will not participate in this case as she was the presiding trial court judge. See MCR 2.003(B).